
	

116 HR 5078 : Prison to Proprietorship Act
U.S. House of Representatives
2020-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS2d Session
		H. R. 5078
		IN THE SENATE OF THE UNITED STATES
		January 13, 2020Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to provide re-entry entrepreneurship counseling and training
			 services for incarcerated individuals, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Prison to Proprietorship Act. 2.Re-Entry entrepreneurship counseling and training for incarcerated individualsThe Small Business Act (15 U.S.C. 631 et seq.) is amended—
 (1)by redesignating section 49 as section 50; and (2)by inserting after section 48 the following new section:
				
					49.Re-entry entrepreneurship counseling and training for incarcerated individuals
 (a)Services requiredThe Administrator, in coordination with the Director of the Bureau of Prisons, shall require women’s business centers and small business development centers identified under the plan described in subsection (b) to provide entrepreneurship counseling and training services to covered individuals.
						(b)Plan
 (1)In generalThe Administrator, in consultation with an association formed to pursue matters of common concern to women’s business centers and an association of small business development centers formed pursuant to section 21(a)(3)(A), shall develop a plan, which shall be updated annually, to match women’s business centers and small business development centers with covered individuals in Federal prisons who are eligible to receive services under this section.
 (2)MatchingIn determining matches under paragraph (1), the Administrator shall prioritize matching the women’s business center or small business development center in closest proximity to the applicable Federal prison to provide such services.
 (3)Association responsibilitiesIf the women’s business center or small business development center identified under the plan in paragraph (1) is unable to provide such services to covered individuals in such Federal prison, another women’s business center or small business development center, an association of women’s business centers, or an association of small business development centers shall provide such services in accordance with the requirements of this section.
 (c)GoalsThe goal of the services provided under this section is to provide covered individuals with the following:
 (1)Assistance and in-depth training on how to start or expand a small business concern. (2)Tools, skills, and knowledge necessary to identify a business opportunity, including how to—
 (A)draft a resume, business plan, and transition plan; (B)identify sources of capital; and
 (C)connect with local resources for small business concerns. (d)Additional requirementsThe services provided under this section shall include—
 (1)a presentation providing exposure to the opportunities involved in self-employment and ownership of a small business concern;
 (2)a self-study course manual focused on the basic skills of entrepreneurship, financial literacy, the language of business, and the considerations and life skills relevant to self-employment and ownership of a small business concern;
 (3)five two-day sessions of in-depth classroom instruction introducing the foundations of self-employment and ownership of small business concerns, including guided discussions to explore personal entrepreneurial development interests;
 (4)in-depth training delivered through one-on-one mentorship, including individual support in the development of a business plan, entrepreneurial skills, and strategies for starting up a small business concern; and
 (5)upon completion of the counseling and training, a presentation of a certificate. (e)PriorityThe Administrator shall, to the extent practicable, ensure that women’s business centers and small business development centers prioritize providing entrepreneurship counseling and training services to covered individuals who will be released from Federal custody not later than 18 months after the date on which such a covered individual begins to receive such services.
 (f)Continuation of servicesA covered individual receiving services under this section may continue to receive such services after release from Federal custody.
 (g)Grant authorityIn carrying out this section, the Administrator may, subject to appropriation, award a grant to an association formed to pursue matters of common concern to women’s business centers or small business development centers to coordinate the services described under this section, including to develop curriculum, train mentors and instructors, and establish public-private partnerships to support covered individuals and identify opportunities to access capital.
 (h)CurriculumThe Administration shall print and make available to women’s business centers, small business development centers, an association of women’s business centers, or an association of small business development centers any curriculum or course materials developed pursuant to this section.
 (i)SurveyEach women’s business center or small business development center that provided services under this section shall survey covered individuals who received such services to assess the satisfaction of such covered individuals with such services.
 (j)ReportNot later than 1 year after the date of the enactment of this section and annually thereafter, the Administrator shall submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report on the performance and effectiveness of the services provided under this section, which may be included as part of another report submitted to such committees by the Administrator, and which shall include—
 (1)the number of covered individuals counseled or trained under this section; (2)the number of hours of counseling provided by each women’s business center and each small business development center under this section;
 (3)the number of certificates presented under subsection (d)(5); (4)the demographics of covered individuals who received services, including age, gender, race, and ethnicity;
 (5)the level of understanding of business concepts of covered individuals upon completion of the counseling and training described under this section;
 (6)a summary and analysis of surveys conducted under subsection (i); and (7)any additional information the Administrator may require.
 (k)Covered individual definedIn this section, the term covered individual means an individual incarcerated in a Federal prison that the Director of the Bureau of Prisons has designated as a minimum, low, or medium security prison.
 (l)FundingSubject to the availability of appropriations, the Administrator shall reimburse women’s business centers, small business development centers, an association of women’s business centers, or an association of small business development centers for the costs relating to the services provided under the section..
			
	Passed the House of Representatives January 9, 2020.Cheryl L. Johnson,Clerk
